UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              2/24/2020
 TRUSTEES OF THE SHEET METAL                                  :
 WORKERS’ LOCAL UNION NO. 28 FUNDS :
 AND PLANS, et al.                                            :   19 Civ. 10828 (LGS)
                                              Plaintiffs, :
                                                              :   ORDER
                            -against-                         :
                                                              :
 FAHRENHEIT MECHANICAL LLC,                                   :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated January 27, 2020, set the initial conference for February 27,

2020, at 10:30 A.M. in Courtroom 1106 of the United States District Court for the Southern

District of New York (Dkt. 12). The Order stated that the parties shall submit a joint letter and a

Proposed Civil Case Management Plan and Scheduling Order by February 20, 2020;

        WHEREAS, the parties have not filed a joint letter or a Proposed Civil Case Management

Plan and Scheduling Order;

        WHEREAS, Plaintiff filed an Amended Complaint on January 29, 2020 (Dkt. 13).

Defendant’s deadline to answer or otherwise respond was February 21, 2020. Defendant has not

made an appearance and has not filed an answer or has otherwise responded. It is hereby

        ORDERED that the initial conference set for February 27, 2020, is adjourned to March

19, 2020. Pre-conference materials are due on March 12, 2020. It is further

        ORDERED that if Defendant does not appear, Plaintiff shall file default judgment

materials in compliance with the Court’s Individual Rules by March 12, 2020, in lieu of pre-

conference materials.

Dated: February 24, 2020
       New York, New York
